CLARK, Chief Judge.
Floyd C. Robinson was arrested October 27, 1984 at his residence in Independence. Robinson had previously been observed driving an automobile easterly on College in the westbound traffic lane at a high rate of speed and was pursued by a police officer to Robinson’s residence on North Hock-er in Independence. Robinson was subdued by force and placed under arrest. He displayed at the time apparent conditions associated with alcohol intoxication. Upon a test of Robinson with a chemical breathalyzer, he was found to have a blood alcohol concentration of .255 percent. Notice of driver’s license suspension was issued pursuant to §§ 302.500-540, RSMo.Cum.Supp. 1984 and the suspension was affirmed on administrative review.
A de novo trial in the circuit court resulted in a reversal of the suspension order and the Director of Revenue has appealed. The sole issue in the case is respondent’s contention the suspension proceedings were invalid because no showing was made of probable cause to believe, at or prior to the time of respondent’s arrest, that his level of intoxication equalled or exceeded the statutory level of .13 percent.
*933The issues in this case are governed by Schranz v. Director of Revenue, 703 S.W.2d 912 (Mo.App.1986) [decided today]. On the authority of that decision, the judgment of the circuit court ordering reinstatement of respondent’s license privileges is reversed. The order by the Department of Revenue suspending respondent’s driving license is reinstated for a period to be determined by the Department of Revenue in accordance with § 302.525.2, RSMo.Cum.Supp.1984. Costs are assessed against respondent.